IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

MELORA DOUGLAS,

             Appellant,

v.                                               Case No. 5D17-757

U.S. BANK NATIONAL ASSOCIATION,
LAKE FLORENCE HOME OWNERS
ASSOCIATION AND MERS,

             Appellees.

________________________________/

Opinion filed May 9, 2017

Appeal from the Circuit Court
for Orange County,
Donald A. Myers, Jr., Judge.

Melora Douglas, Orlando, pro se.

Kimberly Hopkins, of Shapiro, Fishman &
Gache, LLP, Tampa, for Appellee U.S.
Bank.

No appearance for other Appellees.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




COHEN, C.J., WALLIS and LAMBERT, J.J., concur.